DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-3, 24, 32, 42, 43, 47, 51, 84 and 87-91 are pending.
Claims 87-91 remain withdrawn as being directed to a non-elected invention.
Claims 1-3, 24, 32, 42, 43, 47, 51, 84 are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 24, 32, 42, 43, 47, 51, 84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
This is a new rejection made in view of Applicant’s amendments of the claims.
Claim 1 contains the trademark/trade name Polybrene®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a physical component of the claimed process and, accordingly, the identification/description is indefinite.  While Applicant indicates that the Polybrene® is hexadimethrine bromide, the association of a trade name with the component renders the claim indefinite as the trade name product may comprise different formulations that are indefinite because the trade name is used to identify a source of goods, and not the goods themselves.  This rejection could be obviated by merely removing the trade name.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 1-3, 24, 32, 42-43, 47, 51 and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Sammons et al. (US 20110296556 A1) in view of Sawahel, (Plant Molecular Biology Reporter 19.4 (2001): 377-377).
This is a new rejection made in view of Applicant’s amendments of the claims. 
Applicant broadly claims a method for delivering a polynucleotide into a plant cell comprising applying to the plant surface a mixture comprising a cationic polyelectrolyte, an osmolyte, wherein the osmolyte comprises a carbohydrate or sugar alcohol, and the polynucleotide, wherein the polynucleotide comprises at least one segment of 18 or more contiguous nucleotides that share about 90% to 100% identity to a fragment of a target gene or the complement thereof, wherein the polyelectrolyte is Polybrene® (hexadimethrine bromide), (Claim 1), the method of Claim 1 wherein the polynucleotide suppresses expression of the target gene (Claim 2), the method of Claim 1 wherein the polyelectrolyte and the polynucleotide from a complex (Claim 3), the method of Claim 1 wherein the carbohydrate/sugar alcohol is selected from a list including glycerol (Claim 24), the method of Claim 1 wherein the polynucleotide is a ssDNA, dsDNA, ssRNA, dsRNA and RNA/DNA hybrids (Claim 32), the method of Claim 1, wherein the target gene is an endogenous gene or a transgene (Claim 42), the method of Claim 1 wherein the target gene is a gene encoding a protein that provides herbicide resistance to the plant (Claim 43), the method of Claim 1 wherein the target gene is endogenous to an invertebrate pest or pathogen of the plant (Claim 47), the method of Claim 1 wherein the 
The limitation in Claim 2 “wherein the polynucleotide suppresses expression of the target gene” is reasonably interpreted to mean that the expression of the gene is suppressed post-transcription by the mechanism of post-transcriptional gene silencing.  This interpretation is reasonable in view of the teachings of the instant Specification which provides “As used herein, the phrase “RNA silencing” refers to a group of regulatory mechanisms (e.g., RNA interference (RNAi), transcriptional gene silencing (TGS), posttranscriptional gene silencing (PTGS), quelling, co-suppression, and translational repression) mediated by RNA molecules which result in the inhibition or “silencing” of the expression of a corresponding target gene.” (Specification ¶ 0049).  
Sammons et al. teaches a method of for regulating expression of a target endogenous gene in growing plants or plant organs comprising topically coating onto said growing plants or plant organs a polynucleotide composition comprised of at least one polynucleotide having sequence essentially identical to, or essentially complementary to, a sequence of 18 or more contiguous nucleotides in either said target endogenous gene or messenger RNA transcribed from said target endogenous gene and an effective amount of a transferring agent to permit said at least one polynucleotide to permeate the interior of said growing plants (Claim 1), with specific examples of suppressing gene expression of an EPSPS gene using a dsRNA comprising sequences with 24 contiguous nucleotides with 100% identity to the target sequence  (¶ 0082-0094), wherein said transferring agent is selected from the group consisting of a surfactant and a salt (Claim 22), wherein said surfactant is an  such as spermine, spermidine, or putrescine, and other cations or oils with short-chain molecules modified with amides or polyamines such as polyethyleneimine 
Sammons et al. does not disclose a method using the composition of Claim 1 wherein the polyelectrolyte is Polybrene® (hexadimethrine bromide).
Sawahel teaches an efficient method of transfecting cotton plants with dsDNA by applying mixtures to plant calli cells wherein the mixtures comprises Polybrene® (hexadimethrine bromide).and/or spermidine.  (p. 377b ¶ 7 – p. 377c ¶ 1).  Sawahel teaches that using Polybrene® or spermidine increased DNA transformation efficiency and that using both had an additive effect, being more efficient than either Polybrene® or spermidine alone.  (p. 377c ¶ 4 – p. 377e ¶ 2).  Sawahel teaches that the likely mechanism of enhancement of DNA uptake by polycations is likely the result of interaction of polycations to protect extracellular DNA against nuclease degradation and/or increase the permeability of the plasma membrane. (p. 377e ¶ 3).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the composition of the method of Sammons et al. such that the osmolyte is glycerol. One having ordinary skill in the art would have been motivated to do this because Sammons et al. teaches or at least explicitly suggests an embodiment of the composition that comprises glycerol to increase the efficacy of gene silencing in the target plant.
prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Sammons et al. such that the target gene is endogenous to an invertebrate pest or pathogen of the plant. One having ordinary skill in the art would have been motivated to do this because Sammons et al. teaches or at least explicitly suggests an embodiment of the method wherein the target gene is endogenous to an invertebrate pest of the plant, for the purpose of controlling the pest.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Sammons et al. such that that the target plant is a weed or volunteer plant. One having ordinary skill in the art would have been motivated to do this because Sammons et al. teaches or at least explicitly suggests an embodiment of the method wherein the target plant is a weed or volunteer plant.  Selection of such a plant would be further obvious in view of the embodiment set forth previously herein wherein an herbicide resistance gene is targeted for suppression, as such suppression would render an undesirable weed plant more susceptible to applied herbicides.  
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the composition of the method of Sammons et al. such that the polyelectrolyte is Polybrene® (hexadimethrine bromide). One having ordinary skill in the art would have been motivated to do this because Sawahel teaches that using Polybrene® or spermidine increased DNA transformation efficiency, likely because of interaction of polycations to protect extracellular DNA against nuclease degradation and/or increase the permeability of the plasma membrane.  As such, the 
Response to Remarks
	Applicant’s arguments are directed to a prior rejection under 35 USC 103 and as such they are deemed inapposite to the instant rejection.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.